 



Exhibit 10.30
EXECUTION COPY
FIRST MEZZANINE GUARANTY AGREEMENT
     THIS FIRST MEZZANINE GUARANTY AGREEMENT (this “Guaranty”) is executed as of
November 6, 2007, by MORGANS GROUP LLC, a Delaware limited liability company,
having an address at 475 Tenth Avenue, New York, New York 10018, Attention: Marc
Gordon, Chief Investment Officer (“Morgans Guarantor”), and by DLJ MB IV HRH,
LLC, a Delaware limited liability company, having an address c/o DLJ Merchant
Banking Partners, 11 Madison Avenue, New York, New York 10010, Attention: Ryan
Sprott (“DLJ Guarantor”; and collectively with Morgans Guarantor, each,
individually, a “Guarantor”, and collectively, “Guarantors”), jointly and
severally, for the benefit of COLUMN FINANCIAL, INC., a Delaware corporation,
having an address at 11 Madison Avenue, New York, New York 10010 (together with
its successors and assigns, “Lender”).
RECITALS:
     A. Pursuant to that certain Replacement Reduced Acquisition Loan Promissory
Note and Replacement Construction Loan Promissory Note, each dated of even date
herewith and executed by HRHH Hotel/Casino, LLC, HRHH Cafe, LLC, HRHH
Development, LLC, HRHH IP, LLC, and HRHH Gaming, LLC (collectively, the
“Mortgage Borrowers”), and payable to the order of Column Financial, Inc., in
its capacity as mortgage lender (together with its successors and assigns, the
“Mortgage Lender”), in the original principal amount of One Billion Thirty
Million and No/100 Dollars ($1,030,000,000) (as the same may be further amended,
restated, replaced, supplemented, or otherwise modified from time to time,
collectively, the “Mortgage Notes”), Mortgage Borrowers have become indebted,
and may from time to time be further indebted, to Mortgage Lender with respect
to a loan (the “Mortgage Loan”) made pursuant to that certain Amended and
Restated Loan Agreement, dated as of the date hereof, among Mortgage Borrowers
and Mortgage Lender (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Mortgage Loan
Agreement”), which Mortgage Loan is secured by, among other things, (i) that
certain Construction Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Financing Statement (Fixture Filing), dated as of February 2, 2007
(as amended by that certain Modification of Construction Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Financing Statement
(Fixture Filing) and Other Loan Documents dated as of the date hereof, and as
the same may be further amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Mortgage”), made by Mortgage Borrowers for the
benefit of Mortgage Lender, encumbering, among other properties, certain real
property and the improvements thereon located in the City of Las Vegas, County
of Clark, State of Nevada, as more particularly described in the Mortgage (the
“Property”); (ii) that certain Guaranty Agreement dated as of February 2, 2007
(as amended by that certain Modification and Ratification of Guaranties dated as
of the date hereof, and as the same may be further amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Mortgage
Non-Recourse Guaranty”), made by Guarantors in favor of Mortgage Lender); and
(iii) further evidenced, secured or governed by other instruments and documents
executed in connection with the Mortgage Loan (together with the Mortgage Notes,
the Mortgage Loan Agreement, the Mortgage and the Mortgage Non-Recourse
Guaranty, collectively, the “Mortgage Loan Documents”).

 



--------------------------------------------------------------------------------



 



     B. Pursuant to that certain First Mezzanine Promissory Note, dated of even
date herewith, executed by HRHH JV SENIOR MEZZ, LLC, a Delaware limited
liability company (“JV Borrower”) and HRHH GAMING SENIOR MEZZ, LLC, a Delaware
limited liability company (“Gaming Mezz Borrower”; and each of JV Borrower and
Gaming Mezz Borrower being referred to herein individually as a “Borrower” and
collectively as “Borrowers”), and payable to the order of Lender in the original
principal amount of Two Hundred Million and 00/100 Dollars ($200,000,000.00), as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time (the “Note”), Borrowers have become indebted to Lender with
respect to a loan (the “Loan”) made pursuant to that certain First Mezzanine
Loan Agreement, dated as of the date hereof, among Borrowers and Lender (as the
same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “Loan Agreement”), which Loan is secured by, among other
things, that certain First Mezzanine Pledge and Security Agreement, dated as of
the date hereof, made by Borrowers, as pledgors, in favor of Lender, as pledgee
(as the same may be amended, restated, replaced, supplemented, or otherwise
modified from time to time, the “Pledge Agreement”), and further evidenced,
secured or governed by other instruments and documents executed in connection
with the Loan (together with the Note, the Loan Agreement and the Pledge
Agreement, collectively, the “Loan Documents”).
     C. Pursuant to that certain Second Mezzanine Promissory Note, dated of even
date herewith, executed by HRHH Gaming Junior Mezz, LLC and HRHH JV Junior Mezz,
LLC (collectively, the “Second Mezzanine Borrowers”), and payable to the order
of Column Financial, Inc., in its capacity as second mezzanine lender (together
with its successors and assigns, the “Second Mezzanine Lender”), in the original
principal amount of One Hundred Million and No/100 Dollars ($100,000,000), as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time (the “Second Mezzanine Note”), Second Mezzanine Borrowers have
become indebted to Second Mezzanine Lender with respect to a loan (the “Second
Mezzanine Loan”) made pursuant to that certain Second Mezzanine Loan Agreement,
dated as of the date hereof, among Second Mezzanine Borrowers and Second
Mezzanine Lender (as the same may be amended, restated, replaced, supplemented,
or otherwise modified from time to time, the “Second Mezzanine Loan Agreement”),
which Second Mezzanine Loan is secured by, among other things, (i) that certain
Second Mezzanine Pledge and Security Agreement, dated as of the date hereof,
made by Second Mezzanine Borrowers, as pledgors, in favor of Second Mezzanine
Lender, as pledgee (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Second Mezzanine
Pledge Agreement”); (ii) that certain Second Mezzanine Guaranty Agreement, dated
as of the date hereof, made by Guarantors in favor of Second Mezzanine Lender
(as the same may be amended, restated, replaced, supplemented, or otherwise
modified from time to time, the “Second Mezzanine Non-Recourse Guaranty”); and
(iii) further evidenced, secured or governed by other instruments and documents
executed in connection with the Second Mezzanine Loan (together with the Second
Mezzanine Note, the Second Mezzanine Loan Agreement, the Second Mezzanine Pledge
Agreement and the Second Mezzanine Non-Recourse Guaranty, collectively, the
“Second Mezzanine Loan Documents”).
     D. Pursuant to that certain Third Mezzanine Promissory Note, dated of even
date herewith, executed by HRHH Gaming Junior Mezz Two, LLC and HRHH JV Junior
Mezz Two, LLC (collectively, the “Third Mezzanine Borrowers”), and payable to
the order of Column

2



--------------------------------------------------------------------------------



 



Financial, Inc., in its capacity as third mezzanine lender (together with its
successors and assigns, the “Third Mezzanine Lender”), in the original principal
amount of Sixty Five Million and No/100 Dollars ($65,000,000), as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time (the “Third Mezzanine Note”), Third Mezzanine Borrowers have become
indebted to Third Mezzanine Lender with respect to a loan (the “Third Mezzanine
Loan”) made pursuant to that certain Third Mezzanine Loan Agreement, dated as of
the date hereof, among Third Mezzanine Borrowers and Third Mezzanine Lender (as
the same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “Third Mezzanine Loan Agreement”), which Third Mezzanine
Loan is secured by, among other things, (i) that certain Third Mezzanine Pledge
and Security Agreement, dated as of the date hereof, made by Third Mezzanine
Borrowers, as pledgors, in favor of Third Mezzanine Lender, as pledgee (as the
same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “Third Mezzanine Pledge Agreement”); (ii) that certain
Third Mezzanine Guaranty Agreement, dated as of the date hereof, made by
Guarantors in favor of Third Mezzanine Lender (as the same may be amended,
restated, replaced, supplemented, or otherwise modified from time to time, the
“Third Mezzanine Non-Recourse Guaranty”, and together with the Mortgage
Non-Recourse Guaranty and the Second Mezzanine Non-Recourse Guaranty,
collectively, the “Other Guarantees”); and (iii) further evidenced, secured or
governed by other instruments and documents executed in connection with the
Third Mezzanine Loan (together with the Third Mezzanine Note, the Third
Mezzanine Loan Agreement, the Third Mezzanine Pledge Agreement and the Third
Mezzanine Non-Recourse Guaranty, collectively, the “Third Mezzanine Loan
Documents”).
     E. Lender is not willing to make the Loan, or otherwise extend credit, to
Borrowers unless each Guarantor unconditionally guarantees payment and
performance to Lender of the Guaranteed Obligations (as herein defined).
     F. Each Guarantor is the owner of a direct or indirect interest in each
Borrower, and each Guarantor will directly benefit from Lender’s making the Loan
to Borrowers.
     G. All capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.
     NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrowers,
and to extend such additional credit as Lender may from time to time extend
under the Loan Documents, and for $10.00 and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
ARTICLE 1
NATURE AND SCOPE OF GUARANTY
     1.1 Guaranty of Obligation. Each Guarantor hereby jointly and severally
(except as otherwise expressly provided in the proviso at the end of
Section 1.2(c) hereof), irrevocably and unconditionally guarantees to Lender and
its successors and assigns the payment and performance of the Guaranteed
Obligations as and when the same shall be due and payable, whether by lapse of
time, by acceleration of maturity or otherwise. Each Guarantor hereby

3



--------------------------------------------------------------------------------



 



jointly and severally (except as otherwise expressly provided in the proviso at
the end of Section 1.2(c) hereof), irrevocably and unconditionally covenants and
agrees that it is liable for the Guaranteed Obligations as a primary obligor.
     1.2 Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means:
     (a) the obligations and liabilities of each Borrower to Lender for any
actual loss, damage (excluding any lost revenue, diminution of value and
consequential damages), reasonable cost, reasonable expense, liability, claim
and any other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with the following:
     (i) fraud or intentional misrepresentation by any Loan Party, HRHI, any
Guarantor or any of their respective principals, officers, agents or employees
in connection with the Loan;
     (ii) physical waste to any Property arising from the intentional misconduct
or gross negligence of any Loan Party, HRHI, any Guarantor or any of their
respective principals, officers, agents or employees and/or any removal of any
asset forming a part of any Property in violation of the Loan Agreement or the
other Loan Documents;
     (iii) intentionally omitted;
     (iv) the misappropriation or conversion by any Loan Party, by any Person
Controlled by any Loan Party (including, without limitation, any Affiliated
Manager, Liquor Manager who is an Affiliate of any Loan Party or Gaming Operator
who is an Affiliate of any Loan Party), by any agent of any Loan Party, or by
any other Person with whom any Loan Party shall collude or cooperate, of (A) any
Insurance Proceeds paid by reason of any Casualty, to the extent so
misappropriated or converted; (B) any Awards received in connection with a
Condemnation, to the extent so misappropriated or converted; (C) any Rents or
other Gross Income from Operations not delivered to Lender following and during
the continuance of an Event of Default and not otherwise used to pay actual,
customary Operating Expenses reflected on the Approved Annual Budget then in
effect, including, without limitation, (I) any income, proceeds or other amounts
received by any Loan Party under the Gaming Sublease, and/or (II) without
duplication of the foregoing clause (I), any income, proceeds or revenue
generated from gaming activities at any Property, in each of the foregoing
instances, to the extent so misappropriated or converted; (D) any Rents paid
more than one (1) month in advance in violation of the Loan Agreement or the
other Loan Documents, to the extent so misappropriated or converted; and/or
(E) any security deposits, to the extent so misappropriated or converted;
     (v) the failure of any Loan Party to pay (or to deposit into the Mortgage
Reserve Funds or the Reserve Funds, if applicable, amounts sufficient

4



--------------------------------------------------------------------------------



 



to pay) all Taxes and all other costs giving rise to any Lien on any portion of
the Collateral or any Property or the IP with priority over or equal to the Lien
of the Loan Documents in violation of the Loan Agreement or the other Loan
Documents, to the extent that there is sufficient Gross Income from Operations
to make such payments (or deposits, as applicable);
     (vi) if any Loan Party fails to maintain its status as a Special Purpose
Entity as required pursuant to the terms of the Loan Agreement;
     (vii) if any Loan Party fails to obtain Lender’s consent to any subordinate
financing, deed of trust, mortgage or other voluntary lien encumbering the
Collateral, any Property or the IP other than Permitted Encumbrances and
Permitted IP Encumbrances;
     (viii) the failure to maintain insurance coverage under blanket insurance
policies to the extent permitted under the Loan Agreement;
     (ix) if any of the events set forth in clauses (a), (b) or (c) of Section
5.2.11 of the Loan Agreement shall occur without the prior approval of Lender;
     (x) if any of the restrictions to Transfer set forth in Section 5.2.10 of
the Loan Agreement or in any of the other Loan Documents are violated;
     (xi) if Lender or any Affiliate thereof shall succeed to the interest of
HRHI under the Gaming Sublease following a foreclosure, deed in lieu of
foreclosure or similar transfer, any actual loss, cost, damage or expense
(including, without limitation, reasonable attorneys’ fees expenses) suffered by
Lender or such Affiliate as a result of: (A) any act, omission, neglect or
default of HRHI under the Gaming Sublease, (B) any claim, defense, counterclaim
or offset which the Gaming Operator may have under the Gaming Sublease against
HRHI, (C) any obligation to make any payment to the Gaming Operator under the
Gaming Sublease which was required to be made by or on behalf of HRHI prior to
the time Lender or such Affiliate succeeded to HRHI’s interest under the Gaming
Sublease, (D) any monies deposited with HRHI under the Gaming Sublease, except
to the extent such monies are actually received by Lender or such Affiliate,
(E) any obligation to complete or permit the construction of any improvements
under the Gaming Sublease arising while HRHI was the sublandlord under the
Gaming Sublease, and/or (F) any default by HRHI under the Gaming Lease beyond
applicable notice and cure periods;
     (xii) if HRHI or any Affiliate thereof shall send a notice to Gaming
Operator under Section 6(a), (c) or (d), as applicable, of the Gaming
Recognition Agreement which conflicts with any notice theretofore sent by Lender
to Gaming Operator under said Section 6(a), (c) or (d), as applicable, of the
Gaming Recognition Agreement; provided, however, that the liability under this
clause (xii) shall be limited to all fees and costs incurred by Gaming Operator
in bringing and pursuing any interpleader action contemplated by said
Section 6(a), (c) or (d),

5



--------------------------------------------------------------------------------



 



as applicable, and only to the extent that Gaming Operator seeks to recover
and/or does recover such fees and expenses from Lender;
     (xiii) if HRHI shall fail to provide Gaming Employees for the operation of
gaming activities at the Hotel/Casino Property as and to the extent required
pursuant to Paragraph 7of the HRHI Gaming Agreement;
     (xiv) in the event that Gaming Borrower shall ever become the Gaming
Operator pursuant to Article XII of the Loan Agreement, if Gaming Borrower
thereafter shall fail to provide gaming operation services for the Hotel/Casino
Property following an Event of Default or a foreclosure of the Mortgage as and
to the extent required pursuant to Section 12.1(e) of the Loan Agreement;
     (xv) in the event that HRHI, Gaming Borrower, any other Loan Party or any
Affiliate thereof shall be the Liquor Manager, if HRHI, Gaming Borrower, such
other Loan Party or such Affiliate thereof shall fail to provide liquor
management services for the Hotel/Casino Property following an Event of Default
or a foreclosure of the Mortgage as and to the extent required (A) as to HRHI,
pursuant to Sections 5(a) or 5(b) of the Assignment of Liquor Management
Agreement, as applicable, and (B) as to Gaming Borrower, any other Mortgage
Borrower or any Affiliate thereof, pursuant to Section 5.1.23(c) of the Loan
Agreement;
     (xvi) in connection with the $250,000 lease termination fee pursuant to
Section 3.2(B) of that certain Lease by and between PM Realty, LLC and HRHI, as
landlord, and Mr. Chow of Las Vegas, LLC, as tenant, dated December 24, 2004;
     (xvii) as a result of the imposition of any tax provided in NRS §§375.020
and 375.023 with respect to the merger transaction contemplated under the Merger
Agreement and/or the subsequent conveyance of the Hotel/Casino Property (A) to
HRHH Gaming Junior Mezz, LLC, and then (B) to Gaming Mezz Borrower, and then
(iii) to Hotel/Casino Borrower, provided, however, that any liability under this
clause (xvii) shall terminate upon the payment in full of the Debt; and/or
     (xviii) as a result of Adjacent Borrower selling or attempting to sell any
Partial Release Parcel or any Partial Adjacent Parcel in accordance with the
procedures set forth in Section 2.5.1(f) or 2.5.2(f) of the Mortgage Loan
Agreement, as applicable, rather than pursuant to a customary direct deed
transfer, including, without limitation, (A) the imposition of any tax
(including interest and penalties) provided in NRS §§375.020 and 375.023, (B) in
connection with any Bankruptcy Action filed by or against any Subsidiary
Transferee prior to or following the consummation of such sale, and/or (C) in
connection with any delay in accomplishing any of the steps identified in said
Section 2.5.1(f) or 2.5.2(f) of the Mortgage Loan Agreement, as applicable.

6



--------------------------------------------------------------------------------



 



     (b) the entire amount of the Debt in the event of:
     (i) any Loan Party, HRHI or both Guarantors filing a voluntary petition
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law;
     (ii) the filing of an involuntary petition against any Loan Party, HRHI or
both Guarantors under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law by or on behalf of any Person other than Lender,
and such petition is not dismissed within ninety (90) days after filing, or any
Loan Party, or any Affiliate of any of them who Controls any Loan Party, or HRHI
or both Guarantors, solicit or cause to be solicited petitioning creditors for
any involuntary petition against any Loan Party, HRHI or both Guarantors from
any Person (other than if requested to do so by or on behalf of Lender);
     (iii) any Loan Party, HRHI or both Guarantors filing an answer consenting
to, or any Loan Party, HRHI or both Guarantors, or any Affiliate of any of them
who Controls any Loan Party, otherwise consenting to or acquiescing or joining
in, any involuntary petition filed against any Loan Party, HRHI or both
Guarantors, by any other Person (other than if filed by or on behalf of Lender)
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law;
     (iv) any Loan Party, HRHI or both Guarantors, or any Affiliate of any of
them who Controls any Loan Party, consenting to or acquiescing or joining in an
application for the appointment of a custodian, receiver, trustee or examiner
for any Loan Party or any portion of any Property or any portion of the IP or
the Collateral (other than any such appointment at the request or petition of
Lender);
     (v) any Loan Party, HRHI or both Guarantors voluntarily making an
assignment for the benefit of creditors (other than Lender), or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due; and/or
     (vi) Gaming Mezz Borrower failing to comply, or cause compliance by the
applicable Mortgage Borrower, with the requirements of the Gaming Laws to obtain
the approval of the Gaming Authorities of the pledge of the Gaming Securities
pursuant to Section 17(b) of the Pledge Agreement (it being understood and
agreed that Guarantors shall have no liability under this clause (vi) to the
extent arising from the failure of Lender to reasonably cooperate with the
Gaming Authorities in connection with such Gaming Law requirements to the extent
necessary);
unless, in the case of any of the foregoing clauses (i), (ii), (iii), (iv), (v)
or (vi) as it relates to or affects both Guarantors, one or more guarantors
acceptable to Lender in its sole discretion remains or becomes a guarantor of
the Loan.

7



--------------------------------------------------------------------------------



 



     (c) the payment of the following amounts as and when due under the Loan
Agreement if and to the extent that any of the same are not paid in full by
Borrowers as and when due under the Loan Agreement:
     (i) any Interest Shortfall existing on any Payment Date (A) occurring after
February 2, 2008, if on or after February 2, 2008 the Gaming Operating Condition
is not satisfied, and (B) ending with (and including) the May 9, 2008 Payment
Date; and
     (ii) all amounts necessary to obtain and maintain the Gaming Letter of
Credit in accordance with Section 12.3 of the Mortgage Loan Agreement,
including, without limitation, the reimbursement obligation to the counterparty
issuing the Gaming Letter of Credit in the full principal amount thereof in the
event that Mortgage Lender draws on the same in accordance with its rights under
the Mortgage Loan Agreement (provided, that in no event shall the aggregate
obligations and liabilities of Guarantors under this Section 1.2(c)(ii) and
under Section 1.2(c)(ii) of the Other Guarantees exceed the amount of the Gaming
Letter of Credit);
provided, however, that it is expressly understood, agreed and acknowledged by
Lender and Guarantors that, notwithstanding anything to the contrary set forth
in this Guaranty or in any other Loan Document, the Guaranteed Obligations set
forth in this Section 1.2(c) shall be and remain the sole and exclusive
liability of the DLJ Guarantor and, under no circumstances, shall the Morgans
Guarantor ever have any liability with respect thereto.
     1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute, joint
and several (except as otherwise expressly provided in the proviso at the end of
Section 1.2(c) hereof), continuing guaranty of payment and performance and not a
guaranty of collection. This Guaranty may not be revoked by any Guarantor and
shall continue to be effective with respect to any Guaranteed Obligations
arising or created after any attempted revocation by any Guarantor and after (if
such Guarantor is a natural person) such Guarantor’s death (in which event this
Guaranty shall be binding upon such Guarantor’s estate and such Guarantor’s
legal representatives and heirs). The fact that at any time or from time to time
the Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of any Guarantor to Lender with respect to the
Guaranteed Obligations. This Guaranty may be enforced by Lender and any
subsequent holder of the Note and shall not be discharged by the assignment or
negotiation of all or part of the Note.
     1.4 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantors to Lender
hereunder, shall not be reduced, discharged or released because or by reason of
any existing or future offset, claim or defense of any Borrower (except for the
defense of the payment of the Guaranteed Obligations), or any other party,
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

8



--------------------------------------------------------------------------------



 



     1.5 Payment By Guarantors. If all or any part of the Guaranteed Obligations
shall not be punctually paid when due, whether at demand, maturity, acceleration
or otherwise, Guarantors shall, immediately upon demand by Lender, and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity, or
any other notice whatsoever (except as otherwise provided herein), pay (and each
agrees jointly and severally (except as otherwise expressly provided in the
proviso at the end of Section 1.2(c) hereof) to pay) in lawful money of the
United States of America, the amount due on the Guaranteed Obligations to Lender
at Lender’s address as set forth herein. Such demand(s) may be made at any time
coincident with or after the time for payment of all or part of the Guaranteed
Obligations, and may be made from time to time with respect to the same or
different items of Guaranteed Obligations. Such demand shall be deemed made,
given and received in accordance with the notice provisions hereof.
     1.6 No Duty To Pursue Others. To the extent permitted by applicable law, it
shall not be necessary for Lender (and each Guarantor hereby waives any rights
which such Guarantor may have to require Lender), in order to enforce the
obligations of any Guarantor hereunder, first to (a) institute suit or exhaust
its remedies against any Loan Party or others liable on the Loan or the
Guaranteed Obligations or any other person, (b) enforce Lender’s rights against
any collateral which shall ever have been given to secure the Loan, (c) enforce
Lender’s rights against any other guarantors of the Guaranteed Obligations,
(d) join any Borrower or any others liable on the Guaranteed Obligations in any
action seeking to enforce this Guaranty, (e) exhaust any remedies available to
Lender against any collateral which shall ever have been given to secure the
Loan, or (f) resort to any other means of obtaining payment of the Guaranteed
Obligations. Lender shall not be required to mitigate damages or take any other
action to reduce, collect or enforce the Guaranteed Obligations.
     1.7 Waivers. Each Guarantor agrees to the provisions of the Loan Documents,
and, to the extent permitted by applicable law, hereby waives notice of (a) any
loans or advances made by Lender to any Borrower, (b) acceptance of this
Guaranty, (c) any amendment or extension of the Note, the Loan Agreement or of
any other Loan Documents, (d) the execution and delivery by any Borrower and
Lender of any other loan or credit agreement or of any Borrower’s execution and
delivery of any promissory notes or other documents arising under the Loan
Documents or in connection with the Collateral, (e) the occurrence of any breach
by any Borrower or an Event of Default, (f) Lender’s transfer or disposition of
the Guaranteed Obligations, or any part thereof, (g) sale or foreclosure (or
posting or advertising for sale or foreclosure) of any collateral for the
Guaranteed Obligations, (h) protest, proof of non-payment or default by any Loan
Party, and (i) any other action at any time taken or omitted by Lender, and,
generally, all demands and notices of every kind in connection with this
Guaranty, the Loan Documents, any documents or agreements evidencing, securing
or relating to any of the Guaranteed Obligations and/or the obligations hereby
guaranteed.
     1.8 Payment of Expenses. In the event that any Guarantor should breach or
fail to timely perform any provisions of this Guaranty, Guarantors jointly and
severally (except as otherwise expressly provided in the proviso at the end of
Section 1.2(c) hereof) agree to pay to Lender and shall promptly upon written
demand by Lender, pay Lender all reasonable costs and expenses (including court
costs and attorneys’ fees) incurred by Lender in the enforcement hereof or the
preservation of Lender’s rights hereunder. Notwithstanding the foregoing, in the

9



--------------------------------------------------------------------------------



 



event that (A) Lender employs counsel to enforce the provisions of this Guaranty
and (B) Lender has sold or transferred any interests in the Note, then
Guarantors shall only be responsible for the attorney’s fees and expenses of the
counsel of only one Lender. The covenant contained in this Section 1.8 shall
survive the payment and performance of the Guaranteed Obligations.
     1.9 Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to any Guarantor by Lender shall be without
effect, and this Guaranty shall remain in full force and effect. It is the
intention of each Borrower and each Guarantor that none of Guarantors’
obligations hereunder shall be discharged except by Guarantors’ performance of
such obligations and then only to the extent of such performance.
     1.10 Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, as long as the Debt remains
outstanding and to the extent permitted by applicable law, each Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights such Guarantor may now or hereafter have under any agreement, at law or
in equity (including, without limitation, any law subrogating such Guarantor to
the rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from any Loan Party or any
other party liable for payment of any or all of the Guaranteed Obligations for
any payment made by any Guarantor under or in connection with this Guaranty or
otherwise.
     1.11 Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of any Borrower or any interest in any Borrower.
ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING
GUARANTORS’ OBLIGATIONS
     Each Guarantor hereby consents and agrees to each of the following, and
agrees that such Guarantor’s obligations under this Guaranty shall not be
released, diminished, impaired, reduced or adversely affected by any of the
following, and, to the extent permitted by applicable law, waives any common
law, equitable, statutory or other rights (including, without limitation, rights
to notice) which such Guarantor might otherwise have as a result of or in
connection with any of the following even if any of the following is materially
prejudicial to any or all Guarantors:
     2.1 Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Pledge Agreement, the Loan Agreement, the other Loan Documents,
the Mortgage Loan Documents, or any other document, instrument, contract or
understanding between Borrowers (or any of them) and Lender, or between Mortgage
Borrowers (or any of them) and Mortgage Lender, or any other

10



--------------------------------------------------------------------------------



 



parties, pertaining to the Guaranteed Obligations or any failure of Lender to
notify any Guarantor of any such action.
     2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Lender to any Borrower or by Mortgage Lender to any
Mortgage Borrower, or any Guarantor or any other Person, as applicable.
     2.3 Condition of Borrowers or Guarantors. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of any Borrower, any Guarantor or any other party at any time
liable for the payment of all or part of the Guaranteed Obligations; or any
dissolution of any Borrower or any Guarantor, or any sale, lease or transfer of
any or all of the assets of any Borrower or any Guarantor, or any changes in the
shareholders, partners or members of any Borrower or any Guarantor; or any
reorganization of any Borrower or any Guarantor.
     2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including, without limitation, the fact that (a) the
Guaranteed Obligations, or any part thereof, exceed the amount permitted by law,
(b) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (c) the officers or representatives executing the Note, the Pledge
Agreement, the Loan Agreement or the other Loan Documents or the Mortgage Loan
Documents or otherwise creating the Guaranteed Obligations acted in excess of
their authority, (d) the Guaranteed Obligations violate applicable usury laws,
(e) any Borrower has valid defenses (other than the payment of the Guaranteed
Obligations), claims or offsets (whether at law, in equity or by agreement)
which render the Guaranteed Obligations wholly or partially uncollectible from
any Borrower, (f) the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible or unenforceable, or
(g) the Note, the Pledge Agreement, the Loan Agreement, any of the other Loan
Documents or the Mortgage Loan Documents have been forged or otherwise are
irregular or not genuine or authentic, it being agreed that each Guarantor shall
remain jointly and severally (except as otherwise expressly provided in the
proviso at the end of Section 1.2(c) hereof) liable hereon regardless of whether
any Borrower, any other Guarantor or any other Person be found not liable on the
Guaranteed Obligations or any part thereof for any reason.
     2.5 Release of Obligors. Any full or partial release of the liability of
any Borrower on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally (except as otherwise
expressly provided in the proviso at the end of Section 1.2(c) hereof), to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by each Guarantor
that such Guarantor may be required to pay the Guaranteed Obligations in full
without assistance or support of any other party, and such Guarantor has not
been induced to enter into this Guaranty on the basis of a contemplation,
belief, understanding or agreement that any other Person (including any other
Guarantor) will be liable to pay or perform the Guaranteed Obligations, or that
Lender will look

11



--------------------------------------------------------------------------------



 



to any other Person (including any other Guarantor) to pay or perform the
Guaranteed Obligations.
     2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
     2.7 Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including, without limitation,
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations.
     2.8 Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (a) to take or prosecute any
action for the collection of any of the Guaranteed Obligations or (b) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (c) to take or
prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of the Guaranteed Obligations.
     2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by each Guarantor that such Guarantor is not entering into this Guaranty
in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.
     2.10 Offset. The Note, the Guaranteed Obligations and the liabilities and
obligations of Guarantors to Lender hereunder shall not be reduced, discharged
or released by reason of any existing or future right of offset, claim or
defense (except as may be expressly provided in the Loan Agreement and except
that of payment of the Guaranteed Obligations) of any Borrower against Lender,
or of any Mortgage Borrower against Mortgage Lender or any other Person, or
against payment of the Guaranteed Obligations, whether such right of offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.
     2.11 Merger. The reorganization, merger or consolidation of any Borrower
into or with any Person.
     2.12 Preference. Any payment by any Borrower to Lender or by any Mortgage
Borrower to Mortgage Lender is held to constitute a preference under bankruptcy
laws, or for any reason Lender or Mortgage Lender is required to refund such
payment or pay such amount to such Borrower, Mortgage Borrower or someone else.
     2.13 Other Actions Taken or Omitted. Any other action taken or omitted to
be taken with respect to the Loan Documents, the Guaranteed Obligations, or the
security and collateral

12



--------------------------------------------------------------------------------



 



therefor, whether or not such action or omission prejudices any Guarantor or
increases the likelihood that any Guarantor will be required to pay the
Guaranteed Obligations pursuant to the terms hereof, it being the unambiguous
and unequivocal intention of each Guarantor that such Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     To induce Lender to enter into the Loan Documents and extend credit to
Borrowers, each Guarantor represents and warrants to Lender as follows:
     3.1 Benefit. Such Guarantor is an Affiliate of each Borrower, is the owner
of a direct or indirect interest in each Borrower, and has received, or will
receive, direct or indirect benefit from the making of this Guaranty with
respect to the Guaranteed Obligations.
     3.2 Familiarity and Reliance. Such Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Borrowers and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Note or Guaranteed Obligations;
however, such Guarantor is not relying on such financial condition or the
collateral as an inducement to enter into this Guaranty.
     3.3 No Representation By Lender. Neither Lender nor any other party has
made any representation, warranty or statement to such Guarantor in order to
induce such Guarantor to execute this Guaranty.
     3.4 Financial Representations, Warranties and Covenants. Each Guarantor
hereby makes the representations, warranties and covenants set forth on
Exhibit A attached hereto and made a part hereof, which representations,
warranties and covenants are intended to and shall form a part of this Guaranty
for all purposes.
     3.5 Legality. The execution, delivery and performance by such Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder do
not, and will not, contravene or conflict with any law, statute or regulation
whatsoever to which such Guarantor is subject or constitute a material default
(or an event which with notice or lapse of time or both would constitute a
default) under, or result in the material breach of, any indenture, mortgage,
deed of trust, charge, lien, or any contract, agreement or other instrument to
which such Guarantor is a party or which may be applicable to such Guarantor.
This Guaranty is a legal and binding obligation of such Guarantor and is
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights.
     3.6 Survival. All representations and warranties made by each Guarantor
herein shall survive the execution hereof.

13



--------------------------------------------------------------------------------



 



ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS
     4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of any Loan Party to any
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of such Loan Party thereon be
direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by any Guarantor. The Guarantor Claims shall include
without limitation all rights and claims of any Guarantor against any Loan Party
(arising as a result of subrogation or otherwise) as a result of any Guarantor’s
payment of all or a portion of the Guaranteed Obligations. Upon the occurrence
and during the continuance of an Event of Default, no Guarantor shall receive or
collect, directly or indirectly, from any Loan Party or any other party any
amount upon any Guarantor Claim.
     4.2 Claims in Bankruptcy. In the event of any receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving any Guarantor as debtor, Lender shall have the right to prove its
claim in any such proceeding so as to establish its rights hereunder and receive
directly from the receiver, trustee or other court custodian dividends and
payments which would otherwise be payable upon Guarantor Claims. Each Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application against the Guaranteed Obligations, any such dividend or payment
which is otherwise payable to any Guarantor, and which, as between any Borrower
and any Guarantor, shall constitute a credit against the Guarantor Claims, then
upon payment to Lender in full of the Guaranteed Obligations, such Guarantor
shall become subrogated to the rights of Lender to the extent that such payments
to Lender on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligations, and such subrogation shall be with respect to that
proportion of the Guaranteed Obligations which would have been unpaid if Lender
had not received dividends or payments upon the Guarantor Claims.
     4.3 Payments Held in Trust. Notwithstanding anything to the contrary in
this Guaranty, in the event that any Guarantor shall receive any funds,
payments, claims or distributions which are prohibited by this Guaranty, such
Guarantor agrees to hold in trust for Lender an amount equal to the amount of
all funds, payments, claims or distributions so received, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims or distributions so received except to pay such funds, payments, claims
and/or distributions promptly to Lender, and such Guarantor covenants promptly
to pay the same to Lender.
     4.4 Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon any Borrower’s
assets securing payment of any Guarantor Claim shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon such Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of such

14



--------------------------------------------------------------------------------



 



Guarantor or Lender presently exist or are hereafter created or attach. Without
the prior written consent of Lender as long as the Debt is outstanding, no
Guarantor shall (a) exercise or enforce any creditor’s right it may have against
any Borrower, or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceedings (judicial or otherwise, including, without
limitation, the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any liens,
mortgages, deeds of trust, security interests, collateral rights, judgments or
other encumbrances on assets of any Borrower held by any Guarantor.
ARTICLE 5
MISCELLANEOUS
     5.1 Waiver. No failure to exercise, and no delay in exercising, on the part
of Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand. Pursuant to Nevada Revised
Statutes (“NRS”) §40.495(2), each Guarantor hereby waives the provisions of NRS
§40.430.
     5.2 Notices. Except as otherwise required by applicable law, all notices,
consents, approvals and requests required or permitted hereunder or under any
other Loan Document (each, a “Notice”) shall be given in writing and shall be
effective for all purposes if (a) hand delivered, (b) sent by reputable
overnight courier, (c) sent by (i) certified or registered United States mail,
postage prepaid, return receipt requested or (ii) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (d) sent by telecopier (with answer back acknowledged and
followed by a hard copy via one of the other methods described above), addressed
as follows (or to such other address and Person as shall be designated from time
to time by any party hereto, as the case may be, in a Notice to the other
parties hereto in the manner provided for in this Section 5.2):

         
 
  Guarantor:   DLJ MB IV HRH, LLC
 
      c/o DLJ Merchant Banking Partners
 
      11 Madison Avenue
 
      New York, New York 10010 
 
      Attention: Ryan Sprott
 
      Facsimile No.: (212) 743-1667
 
       
 
  with a copy to:   Latham & Watkins LLP
 
      885 Third Avenue
 
      Suite 1000
 
      New York, New York 10022
 
      Attention: Michelle Kelban, Esq.
 
      Facsimile No.: (212) 751-4864

15



--------------------------------------------------------------------------------



 



         
 
  with a copy to:   Latham & Watkins LLP
 
      633 West Fifth Street
 
      Suite 4000
 
      Los Angeles, California 90071
 
      Attention: Paul Fuhrman, Esq.
 
      Facsimile No.: (213) 891-8763
 
       
 
  Guarantor:   Morgans Group LLC
 
      475 Tenth Avenue
 
      New York, New York 10018
 
      Attention:  Marc Gordon, Chief Investment Officer
 
      Facsimile No.: (212) 277-4270
 
       
 
  with a copy to:   Wachtell, Lipton, Rosen & Katz
 
      51 West 52nd Street
 
      29th Floor
 
      New York, New York 10019
 
      Attention: Stephen Gellman, Esq.
 
      Facsimile No.: (212) 403-2000
 
       
 
  Lender:   Column Financial, Inc.
 
      11 Madison Avenue
 
      New York, New York 10010
 
      Attention: Edmund Taylor
 
      Facsimile No.: (212) 352-8106
 
       
 
  with a copy to:   Column Financial, Inc.
 
      One Madison Avenue
 
      New York, New York 10019
 
      Legal and Compliance Department
 
      Attention: Casey McCutcheon, Esq.
 
      Facsimile No.: (917) 326-8433
 
       
 
  with a copy to:   Thelen Reid Brown Raysman & Steiner, LLP
 
      875 Third Avenue
 
      New York, New York 10022
 
      Attention: Jeffrey B. Steiner, Esq.
 
      Facsimile No.: (212) 603-2001
 
      Hard Rock / Rand Peppas

A Notice shall be deemed to have been given: in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; in the case of expedited prepaid delivery and telecopy, upon
the first attempted delivery on a Business Day; or in the case of telecopy, upon
sender’s receipt of a machine-generated confirmation of successful transmission
on a Business Day after advice by telephone to recipient that a telecopy Notice
is forthcoming; provided, that within three (3) Business Days thereafter, a hard
copy of such Notice

16



--------------------------------------------------------------------------------



 



shall have been delivered pursuant to the provisions of clause (a), (b) or (c)
of this Section 5.2. Any failure to deliver a Notice by reason of a change of
address not given in accordance with this Section 5.2, or any refusal to accept
a Notice, shall be deemed to have been given when delivery was attempted. Any
Notice required or permitted to be given by any party hereunder or under any
other Loan Document may be given by its respective counsel. Additionally, any
Notice required or permitted to be given by Lender hereunder or under any other
Loan Document may also be given by the Servicer.
     5.3 Governing Law. This Guaranty shall be governed in accordance with the
terms and provisions of Section 10.3 of the Loan Agreement.
     5.4 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
     5.5 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party or an authorized representative of the party
against whom such amendment is sought to be enforced.
     5.6 Parties Bound; Assignment. This Guaranty shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and legal representatives; provided, however, that no Guarantor may,
without the prior written consent of Lender, assign any of its rights, powers,
duties or obligations hereunder except as may otherwise be permitted under the
Loan Agreement.
     5.7 Fully Recourse. (a) The Guaranteed Obligations are joint and several
(except as otherwise expressly provided in the proviso at the end of
Section 1.2(c) hereof) recourse obligations of Guarantors and not restricted by
any limitation on personal liability.
     (b) Notwithstanding anything to the contrary in this Guaranty, in the Loan
Agreement or in any other Loan Document, no present or future Constituent Member
other than (i) a Guarantor, and (ii) with respect to the DLJ Guarantor, DLJ
Merchant Banking Partners IV, L.P., MBP IV Plan Investors, L.P., DLJMB HRH
Co-Investments, L.P., DLJ Offshore Partners IV, L.P., and DLJ Merchant Banking
Partners IV (Pacific), L.P. (such limited partnerships, collectively, the “DLJMB
Parties”) as provided in the DLJMB Commitment Letter, nor any present or future
shareholder, officer, director, employee, trustee, beneficiary, advisor, member,
partner, principal, participant or agent of or in any Guarantor or of or in any
Person that is or becomes a Constituent Member, other than Guarantors and such
DLJMB Parties, shall have any personal liability, directly or indirectly, under
or in connection with this Guaranty, or any amendment or amendments hereto made
at any time or times, heretofore or hereafter, and Lender on behalf of itself
and its successors and assigns, hereby waives any and all such personal
liability.

17



--------------------------------------------------------------------------------



 



     5.8 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.
     5.9 Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
     5.10 Counterparts. To facilitate execution, this Guaranty may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.
     5.11 Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by any Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against any such Guarantor. To
the extent permitted by applicable law, the exercise by Lender of any right or
remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.
     5.12 Entirety. THIS GUARANTY EMBODIES THE FINAL AND ENTIRE AGREEMENT OF
GUARANTORS AND LENDER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTORS AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THIS GUARANTY, AND NO COURSE OF
DEALING BETWEEN ANY GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN ANY GUARANTOR AND LENDER.
     5.13 Waiver of Right To Trial By Jury. EACH GUARANTOR HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE PLEDGE AGREEMENT,

18



--------------------------------------------------------------------------------



 



OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY EACH GUARANTOR, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
SECTION 5.13 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH
GUARANTOR.
     5.14 Cooperation. Each Guarantor acknowledges that Lender and its
successors and assigns may (a) sell this Guaranty, the Note and other Loan
Documents to one or more investors as a whole loan, (b) participate the Loan
secured by this Guaranty to one or more investors, (c) deposit this Guaranty,
the Note and other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (d) otherwise sell the Loan or one or more interests therein to investors
(the transactions referred to in clauses (a) through (d) are hereinafter each
referred to as “Secondary Market Transactions”). Each Guarantor shall reasonably
cooperate with Lender at Lender’s cost and expense in effecting any such
Secondary Market Transaction and shall reasonably cooperate to implement all
requirements imposed by any Rating Agency involved in any Secondary Market
Transaction. Each Guarantor shall provide such information and documents
relating to such Guarantor, Borrowers, Mortgage Borrowers, the Properties and
any tenants of the Improvements as Lender may reasonably request in connection
with such Secondary Market Transaction. In addition, each Guarantor shall make
available to Lender all information concerning its business and operations that
Lender may reasonably request in connection with such Secondary Market
Transaction. Lender shall be permitted to share all such information with the
investment banking firms, Rating Agencies, accounting firms, law firms and other
third party advisory firms involved with the Loan and the Loan Documents or the
applicable Secondary Market Transaction provided such parties are held to
customary confidentiality standards. It is understood that the information
provided by any Guarantor to Lender may ultimately be incorporated into the
offering documents for the Secondary Market Transaction and that various
investors may also see some or all of the information. Lender and all of the
aforesaid third party advisors and professional firms shall be entitled to rely
on the information supplied by, or on behalf of, any Guarantor in the form as
provided by such Guarantor. Lender may publicize the existence of the Loan in
connection with its marketing for a Secondary Market Transaction, or otherwise
as part of its business development. Notwithstanding anything to the contrary
contained in this Guaranty, in the event of a Secondary Market Transaction,
Guarantors shall be entitled to deal with and rely upon only one Servicer
(having at least ten (10) years experience servicing loans) for all owners of
interest in the Loan in connection with all matters relating to the Loan and
shall not incur any costs greater than those that would be incurred if the lead
lender were the only Lender (including enforcement costs). Any such transaction
shall be at Lender’s sole cost and expense, including, without limitation, the
cost of any reports, certifications or opinions required of Guarantors in
connection with any such transaction. No such transaction shall result in a
material increase in the obligations or potential liability of Guarantors under
this Guaranty and the Loan Documents by reason of any requested covenant,
representation, warranty, indemnity or certification or otherwise. Without
limitation on the foregoing, in no event shall Guarantors have liability (by way
of certification, indemnity or otherwise) for information or statements
contained in third party reports used in connection with the secondary

19



--------------------------------------------------------------------------------



 



marketing transaction; provided, however Guarantor shall remain liable under
Section 1.2 to the extent any material misstatements or omissions are contained
in such third party reports as a result of conduct by Borrower that is otherwise
subject to the exclusions from exculpation provided under Section 1.2.
     5.15 Reinstatement in Certain Circumstances. If at any time any payment of
the principal of or interest under the Note or any other amount payable by any
Borrower under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, Guarantors’ obligations hereunder with respect to such payment shall
be reinstated as though such payment has been due but not made at such time.
     5.16 Usage of Terms. As used in this Guaranty, the phrase “any Borrower”
shall mean “any one or more Borrowers, including all of the Borrowers” and the
phrase “any Guarantor” shall mean “any one or more Guarantors, including all of
the Guarantors”.
[NO FURTHER TEXT ON THIS PAGE]

20



--------------------------------------------------------------------------------



 



     EXECUTED as of the day and year first above written.

                      GUARANTORS:    
 
                    MORGANS GROUP LLC,         a Delaware limited liability
company    
 
                    By:   Morgans Hotel Group Co.,             a Delaware
corporation             as Managing Member    
 
               
 
      By:   /s/ RICHARD SZYMANSKI
 
Name: Richard Szymanski    
 
          Title: Chief Financial Officer and Secretary    
 
                    DLJ MB IV HRH, LLC,         a Delaware limited liability
company    
 
                    By:   /s/ KENNETH J. LOHSEN                           Name:
Kenneth J. Lohsen             Title: Authorized Signatory    

First Mezzanine Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
FINANCIAL REPRESENTATIONS, WARRANTIES AND COVENANTS
     1. Guarantor’s Financial Condition. (a) As of the date hereof after giving
effect to this Guaranty and, in the case of the DLJ Guarantor, the equity and
other commitments of the DLJMB Parties insofar as they relate to the DLJ
Guarantor, and throughout the term of the Loan, such Guarantor is and will be
solvent and has and will have (i) assets which, fairly valued, exceed its
obligations, liabilities (including contingent liabilities as determined in
accordance with GAAP) and debts, and (ii) property and assets sufficient to
satisfy and repay its obligations and liabilities.
     (b) At all times throughout the term of this Guaranty, the Guarantors shall
maintain (i) Guarantors Net Worth in excess of $400,000,000.00 in the aggregate,
and (ii) a minimum amount of Guarantors Effective Liquidity in excess of
$200,000,000.00 in the aggregate. Within one-hundred twenty (120) days following
the end of each calendar year, and, upon Lender’s written request, within sixty
(60) days following the end of any calendar quarter, each Guarantor shall
deliver or cause to be delivered to Lender a complete copy of such Guarantor’s
and, in the case of the DLJ Guarantor, the DLJMB Parties’ annual, and, if
requested, quarterly financial statements audited by a “Big Four” accounting
firm, BDO Seidman LLP, or other independent certified public accountant
reasonably acceptable to Lender prepared in accordance with GAAP, including in
each case statements of profit and loss and a balance sheet for such Guarantor
and the DLJMB Parties, as the case may be, together with a certificate of each
Guarantor (which certificate in the case of the Morgans Guarantor shall pertain
only to the Morgans Guarantor, and in the case of the DLJ Guarantor shall
pertain only to the DLJ Guarantor and the DLJMB Parties) (i) setting forth in
reasonable detail such Guarantor’s and each DLJMB Parties’ Net Worth as of the
end of the prior calendar year or quarter, as the case may be, based thereon,
and then Effective Liquidity, and (ii) certifying that such financial statements
are true, correct, accurate and complete in all material respects and fairly
present the financial condition and results of the operations of such Guarantor,
and, in the case of the DLJ Guarantor, the DLJMB Parties, provided, however,
that in the event the DLJ Guarantor, any DLJMB Party or the Morgans Guarantor is
not otherwise required to, and does not, cause to be prepared such audited
financial statements in the ordinary course of its business, it may deliver the
unaudited statements which are delivered to its investors or otherwise prepared
in the ordinary course of its business, accompanied by such certification.
     (c) Such Guarantors shall not, and the DLJ Guarantor shall not cause or
permit and further represents and covenants that the DLJMB Parties shall not, at
any time while a default in the payment of the Guaranteed Obligations has
occurred and is continuing beyond any applicable grace period or following any
notice thereof, (i) enter into or effectuate any transaction with any Affiliate
of such Guarantors or any of the DLJMB Parties, as the case may be, which would
reduce such Guarantors’ or DLJMB Party’s then Net Worth or Effective Liquidity,
or (ii) sell, pledge, mortgage or otherwise Transfer to any other Person
(including any of its Affiliates) any assets or any interest therein, other than
(in the case of either clauses (i) or (ii) of this Section 1(c)) (x) if in the
ordinary course of business, consistent with past practice and for reasonably
equivalent value, or (y) for reasonably equivalent value.
First Mezzanine Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     (d) As used in this Section 1 and Section 4 below, the following terms
shall have the following meanings:
               “Distributable Cash” means, with respect to any Person, and
subject to the following proviso, the amount of all capital surplus, retained
earnings or net profits of such Person held in the form of cash or cash
equivalents (including cash reserves established from undistributed net profits
from any prior fiscal period), then freely and lawfully distributable to the
holders of all equity interests of such Person as dividends or distributions or
in redemption of such equity interests in accordance with all laws and operative
agreements, documents or instruments governing the formation and capitalization
of such Person, the receipt of which by the holders of such equity interests, if
so paid, will not give rise to any liability of the recipient to return or to
repay such amounts to such Person, and the payment or distribution of which by
such Person to such equity holders (i) will not violate any term or condition of
any agreement or instrument to which such Person is subject or by which its
properties or assets is bound, and (ii) has been consented to or approved by all
other Persons not controlled by the Morgans Guarantor whose consent to or
approval of such payment or distribution is required under any of such
operative, governing or other agreements, documents or instruments; provided
that Lender is given, from time to time, such information as it may reasonably
request (including income statements and balance sheets of any such Person that
satisfy the requirements for financial statements set forth in Section 1(c)
above, together with a certificate of the chief financial officer of the Morgans
Guarantor confirming that, to the best of his or her knowledge, the foregoing
calculations and financial statements are accurate in all material respects)
confirming the foregoing.
               “Effective Liquidity” means, with respect to any Person, as of a
given date, the sum of (i) all unrestricted cash and cash equivalents held by
such Person and, in the case of the Morgans Guarantor, the Distributable Cash of
its direct or indirect wholly-owned subsidiaries, the membership or other equity
interests which are not pledged to or otherwise encumbered by any lien, charge
or other encumbrance in favor of any Person other than the Morgans Guarantor or
Lender; (ii) the aggregate amount of available borrowing of such Person under
credit facilities and other lines of credit; and (iii) except as provided in the
following sentence, the aggregate maximum amount, if any, of all committed and
undrawn or uncalled capital available to such Person (as to any Person its
“Available Capital”) under the terms of any partnership, limited liability,
statutory business trust, or similar agreement of such Person from any
Constituent Member (other than (x) any Constituent Member of another Constituent
Member that is publicly traded, and (y) in the case of the DLJ Guarantor, any
limited partner of DLJMB HRH Co-Investments, L.P., a DLJMB Party
(“Co-Investments LP”)), less, (iv) the aggregate amount of any accrued but
unpaid liabilities or obligations of such Person under the facilities or
agreements described in the preceding clauses (ii) and (iii), other than (for
purposes of this clause (iv)) the principal amount of Indebtedness under any
such facilities. In addition, and notwithstanding anything herein to the
contrary, the Available Capital of Co-Investments LP for purposes of determining
its Effective Liquidity shall equal, as of a given date, either
(A) Co-Investments LP’s Available Capital, or (B), if
First Mezzanine Guaranty Agreement

 



--------------------------------------------------------------------------------



 



greater, and subject to the following proviso, an aggregate amount not exceeding
one hundred fifty (150%) percent of the aggregate Available Capital of the other
DLJMB Parties, provided that Lender is given, from time to time, such
information as it may reasonably request (including an opinion of counsel to
Co-Investments LP in respect of the following clause (y)) to confirm that the
limited partners of Co-Investments LP (x) are financially capable of funding
such amount, and (y) are and remain obligated to make capital contributions to
Co-Investments LP in such aggregate amounts in order to cause the DLJ Guarantor
or the DLJMB Parties to pay and perform the Guaranteed Obligations.
          “Guarantors Effective Liquidity” means, with respect to the
Guarantors, as of a given date, the sum of the Effective Liquidity of (i) the
DLJ Guarantor and, without duplication, each of the DLJMB Parties, and (ii) the
Morgans Guarantor.
          “Guarantors Net Worth” means, with respect to the Guarantors, as of a
given date, the sum of (i) the Net Assets of the Morgans Guarantor, and (ii) the
Net Worth of (x) the DLJ Guarantor and (y), without duplication, each of the
DLJMB Parties, including for purposes of this computation, and subject to the
following proviso, the Net Worth of any limited partner of Co-Investments LP
that shall have entered into an equity commitment letter satisfactory to Lender,
for the express benefit of Lender, pursuant to which such limited partner of
Co-Investments LP agrees to, and recognizes the rights of Lender in place and
instead of the general partner or manager of Co-Investments LP to require such
limited partner of Co-Investments LP to, make contributions to Co-Investments LP
directly to Lender, in an aggregate amount not exceeding one hundred fifty
(150%) percent of the aggregate Net Worth of the DLJMB Parties other than
Co-Investments LP, provided that Lender is given, from time to time, such
information as it may reasonably request (including an opinion of counsel to
Co-Investments LP in respect of the following clause (B)) to confirm (A) the Net
Worth of the limited partners of Co-Investments LP, and (B) that they are and
remain obligated to make capital contributions to Co-Investments LP in such
aggregate amounts in order to cause the DLJ Guarantor or the DLJMB Parties to
pay and perform the Guaranteed Obligations.
          “Net Assets” means, with respect to the Morgans Guarantor only, as of
a given date, an amount equal to the aggregate fair market value of the Morgans
Guarantor’s assets and properties (i) as reasonably determined by Lender in good
faith applying such customary and reasonable market factors as Lender shall then
apply to similar assets and properties, or (ii) at the election of the Morgans
Guarantor, as determined by appraisals prepared by an independent MAI real
estate “state certified general appraiser” (as defined under regulations or
guidelines issued pursuant the Financial Institutions Reform Recovery
Enforcement Act of 1989, 12 U.S.C. 1811 et. Seq., as amended) selected by the
Morgans Guarantor and approved by Lender (which approval shall not be
unreasonably withheld, delayed, or conditioned) at the Morgans Guarantor’s sole
cost and expense and not more than ninety (90) days prior to such date, minus
the amount of all Indebtedness of the Morgans Guarantor and its consolidated
subsidiaries as of such date, but in no event shall such amount be less than
zero.
First Mezzanine Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Net Worth” shall mean, with respect to any Person as of a given date,
(i) such Person’s total assets as of such date, less (ii) such Person’s total
liabilities as of such date, in each case, as they would be reflected in a
balance sheet prepared in accordance with GAAP.
     2. Financial and Other Information; Dividends and Distributions. Each
Guarantor with respect to (i) itself, severally and not jointly, and (ii) in the
case of the DLJ Guarantor, the DLJMB Parties, represents, warrants and covenants
to Lender during the term of the Loan that:
     (a) all financial data and other financial information that, as of any
applicable date, has been delivered to Lender with respect to such Guarantor,
and in the case of the DLJ Guarantor, the DLJMB Parties (i) is true, complete
and correct in all material respects as of the dates of such reports,
(ii) accurately represent, in all material respects, the financial condition of
such Guarantor and the DLJMB Parties as of the date of such reports, and
(iii) has been prepared in accordance with GAAP throughout the periods covered,
except as disclosed therein; and
     (b) except for the payment of employee salaries and benefits and other
administrative expenses and dividends or other distributions in the ordinary
course of business consistent with past practice, or with Lender’s prior written
consent exercised in its sole discretion, it shall not sell, pledge, mortgage or
otherwise transfer any of its material assets, or any interest therein, on terms
materially less favorable than would be obtained in an arms-length transaction
for fair consideration, or, with respect to any such transactions between or
among the DLJMB Parties and any of their respective affiliates, on terms
materially less favorable to such DLJMB Parties than would be obtained in
comparable transactions with Persons who are not affiliates.
     3. Confidentiality; Cooperation. Lender agrees to treat all financial
statements and other financial information of any Guarantor and the DLJMB
Parties that are not publicly available, confidentially, provided that, each
Guarantor recognizes that Lender shall, and hereby authorizes Lender to, include
such financial information or extracts therefrom in any Disclosure Documents or
similar disclosure with respect to any syndication of the Loan, so long as in
each case the affected Guarantor shall have the right, prior to their
dissemination, to review and approve any such Disclosure Documents or similar
documents (such approval not to be unreasonably withheld, delayed or
conditioned) and the recipients of any such Disclosure Documents are subject to
customary obligations to preserve the confidentiality of such information, to
the extent applicable to such syndication. In connection therewith and with
respect to all such financial information, each Guarantor shall cooperate with
and indemnify and hold harmless Lender to the same extent provided in
Section 9.3 of the Loan Agreement as if it were a party thereto and each
reference to “Borrowers” therein were instead a reference to such Guarantor.
     4. Substitute Guarantors. If at any time, subject to all of the terms and
conditions of the Loan Agreement and all of the other Loan Documents,  a
Guarantor shall seek to be released from its obligations under this Guaranty and
substitute any replacement guarantor for the Guaranteed Obligations following
any Transfer of an interest (direct or indirect) in HR Holdings, any Guarantor
Transfer or otherwise (any such replacement guarantor permitted under the Loan
Documents or otherwise consented to by Lender, being referred to herein as a
“Substitute Guarantor”), then, so long as (a) the aggregate Net Worth
(determined, in the case of
First Mezzanine Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Guarantors, as provided in the definition of “Guarantors Net Worth” above) of
all Persons providing this Guaranty, including any Substitute Guarantor, shall
equal $400,000,000.00 or more, and the aggregate Effective Liquidity
(determined, in the case of Guarantors, as provided in the definitions of
“Effective Liquidity” and “Guarantors Effective Liquidity” above) of all such
Persons shall equal $200,000,000.00 or more, and (b) at least one of the Persons
providing this Guaranty is a Qualified Real Estate Guarantor, (i) the
requirements of the first sentence of Section 1(b) above shall be modified such
that, as to each Person providing this Guaranty pursuant to the Loan Agreement,
including any Substitute Guarantor, at all times that such Guaranty shall be
required to be outstanding in accordance with the Loan Agreement, (x) such
Person’s Net Worth (or in the event that the Morgans Guarantor shall remain a
guarantor hereunder at such time, as to the Morgans Guarantor only, its Net
Assets, and in the event that the DLJ Guarantor shall remain a guarantor
hereunder at such time, the Net Worth of the DLJ Guarantor and the DLJMB Parties
calculated in accordance with clause (ii) of the definition of “Guarantors Net
Worth” above) shall equal $200,000,000.00 or more (or in the event that the
Morgans Guarantor or any transferee, including an Affiliate of such transferee
of the Morgan Guarantor’s interests in HR Holdings (collectively, a “Morgans
Transferee”) shall remain or become a guarantor of the Loan at such time, as to
the Morgans Guarantor and any Morgans Transferee only, the product of
$400,000,000.00 and such Person’s then percentage interest (directly or
indirectly) in all profits and losses of HR Holdings), and (y) such Person’s
Effective Liquidity shall equal $100,000,000.00 or more (or in the event that
the Morgans Guarantor or any Morgans Transferee shall remain or become a
guarantor of the Loan at such time, as to the Morgans Guarantor and any Morgan
Transferee only, the product of $200,000,000.00 and such Person’s then
percentage interest (directly or indirectly) in all profits and losses of HR
Holdings), and (ii) the provisions of this Exhibit A with respect to financial
reporting, financial condition, transactions, dividends and distributions,
confidentiality and cooperation shall apply to all such Persons.
     5. Conflicts. Nothing in this Exhibit A shall be read in any manner or
construed or deemed to alter, modify, amend or waive any term or condition of
any Loan Document, except to the extent this Exhibit A is expressly incorporated
by reference therein, including by Section 3.4 of this Guaranty. In the event of
any conflicts between the terms and conditions hereof and the terms and
conditions of any other Loan Document, the terms and conditions of the other
Loan Documents shall control and be binding in all respects.
First Mezzanine Guaranty Agreement

 